DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
An oath/declaration for inventor Ateet Kapur has not yet been received.

Claim Objections
Claims 1-7 and 15-20 are objected to because of the following informalities.  Appropriate correction is required.
For Claim 1 (lines 6 and 13) “includes;” should be replaced by ---includes:--- or ---includes---.
For Claim 15 (line 8), “wherein;” should be replaced by ---wherein---.
For Claim 18, “claim 15.” should be replaced by ---claim 15,---.
Remaining claims are objected to as depending from an objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
For Claim 1 (lines 4 and 11), “the number of selected first wireless channels” lacks antecedent basis in the claim. It is unclear whether the antecedent is “a plurality of first wireless channels”, in which case the claim should be amended for consistent wording. If this is a subset of the selected first wireless channels, then the claim should be amended to reflect that.
For Claim 1 (lines 15 and 16), “first wireless channels” has multiple possible antecedents, depending on how the claim is amended to address the rejections above. Also, as lines 2-3 recite “a plurality of first wireless channels that do not overlap with a second wireless channel”, it is not clear that there can be “first wireless channels that overlap the second wireless channels”. 
For Claim 4, the claim appear to suggest both that there is a single multi-bit value and that there are multiple multi-bit values.
For Claim 6, the antecedent basis of “the first wireless channels” is not clear.
For Claim 8 (lines 7-10 and 17), the antecedent basis of “first wireless channels” is not clear.
For Claim 18, “the first wireless channels” has multiple possible antecedents.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 2, 6-16, and 18-20, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagarathnam et al. (US 2021/0204141).
For Claim 1, Nagarathnam teaches a method, comprising: 
selecting a plurality of first wireless channels that do not overlap with a second wireless channel (see paragraph 7: adaptive frequency hopping); 
if the number of selected first wireless channels has a transmission quality level that is above a first limit, operating in a parallel mode of operation (see paragraphs 32-37: coexistence modes; paragraphs 10, 11, 15: parallel mode selected based on channel parameters; paragraphs 39-40, 42-43: collect and analyze packet statistics, select mode) that includes; 
wirelessly communicating according to a first protocol by hopping between the selected first wireless channels (see paragraph 7); and 
wirelessly communicating according to a second protocol across the second wireless channel (see paragraph 17); and 
if the number of first wireless channels has a transmission quality level below a second limit, switching to a time division (TD) mode of operation (see paragraphs 15, 16; also 32-37: modes include TD; paragraphs 39-40, 42-43: mode selection) that includes; 
in first TD time slots, wirelessly communicating according to the first protocol by hopping between first wireless channels that include the selected first wireless channels and first wireless channels that overlap the second wireless channel, and not communicating according to the second protocol (see paragraphs 5, 7); and 
in second TD time slots, wirelessly communicating according to the second protocol and not the first protocol (see paragraphs 5, 7).  
For Claim 2, Nagarathnam teaches the method, wherein: 

For Claim 6, Nagarathnam teaches the method, wherein determining if the number of first wireless channels has the predetermined transmission quality includes sampling a quality value for the first wireless channels a plurality of times before switching between the parallel mode and the TD mode (see paragraphs 39-40).  
For Claim 7, Nagarathnam teaches the method, wherein: 
wirelessly communicating according to the first protocol is by operation of first communication circuits of an integrated circuit device (see paragraphs 11, 14, 28-30); and 
wirelessly communicating according to the second protocol is by 25operation of second communication circuits of the same integrated circuit device (see paragraphs 11, 14, 28-30).  
For Claim 8, Nagarathnam teaches a device, comprising: 
first communication circuits (see paragraphs 28-30) configured to 
in a parallel mode, select first wireless channels that do not overlap with a second wireless channel, and wirelessly communicate according to a first protocol by hopping between the selected first wireless channels (see paragraphs 32-37: modes; paragraphs 7: AFH, paragraphs 10-11, 15)); and 
in a time division (TD) mode, select first wireless channels that overlap the second wireless channel, and wirelessly communicate according to the first protocol by hopping between the selected first wireless channels in first time slots and not second time slots (see paragraphs 15-16, 39-40, 42-43: mode selection; paragraphs 32-37: modes); and 
second communication circuits (see paragraphs 28-30) configured to 

in the TD mode, wirelessly communicate according to the second protocol across the second wireless channel in second time slots and not first time slots (see paragraphs 5, 7); 
wherein a plurality of the first wireless channels overlap the second wireless channel (see paragraphs 5, 7).  
For Claim 9, Nagarathnam teaches the device, wherein the first communication circuits communicate according to at least one Bluetooth standard (see paragraph 6: Bluetooth, 802.11, 2.4 GHz band).  
For Claim 10, Nagarathnam teaches the device, wherein the second communication circuits communicate according to at least one IEEE 802.11 wireless standard (see paragraph 6: Bluetooth, 802.11, 2.4 GHz band).  
For Claim 11, Nagarathnam teaches the device, further including: 
quality circuits configured to monitor a quality of each of the first wireless channels (see paragraphs 28-30: hardware; paragraphs 39-40: monitoring); and 
control circuits configured to switch from the parallel mode to the TD mode in response to the quality of the first wireless channels selected in the parallel mode falling below a predetermined limit (see paragraphs 42-43, 32-37).  
For Claim 12, Nagarathnam teaches the device, further including: 
quality circuits configured to monitor a quality of each of the first wireless channels (see paragraphs 28-30: hardware; paragraphs 39-40: monitoring); and 
control circuits configured to switch from the TD mode to the parallel mode in response to the quality of the first wireless channels selected in the parallel mode being above a predetermined limit (see paragraphs 10-11, 15, 42-43, 32-37).  
For Claim 13, Nagarathnam teaches the device, further including: 
first radio circuits compatible with at least one Bluetooth standard configured to drive an antenna system at the selected first wireless channels (see paragraph 6: Bluetooth, 802.11, 2.4 GHz; paragraphs 28-30: hardware); 
second radio circuits compatible with at least one IEEE 802.11 wireless standard operating in at least the 2.4 GHz band and configured to drive the antenna system across at least the second channel (see paragraph 6: Bluetooth, 802.11, 2.4 GHz; paragraphs 28-30: hardware).  
For Claim 14, Nagarathnam teaches the device, wherein the first communication circuits and second communication circuits are part of a same integrated circuit device (see paragraphs 11, 14, 28-30).  
For Claim 15, Nagarathnam teaches a system, comprising: 
a first wireless device (see paragraphs 28-30)that includes 
first communication circuits configured to frequency hop between a first set of first wireless channels in a parallel mode and between a second set of first wireless channels in a time division multiplex (TD) mode (see paragraphs 7, 5, 32-37: modes); and 
second communication circuits configured to transmit over a second wireless channel in the parallel and TD modes (see paragraphs 7, 5, 15-16, 32-37); wherein; 
the first set of first wireless channels does not include first wireless channels that overlap with the second wireless channel (see paragraph 7: AFH); 
the second set of first wireless channels includes first wireless channels that overlap with the second wireless channel (see paragraphs 6-7); and 
in the TD mode, the first communication circuits communicate in first time slots and not second time slots, and the second communication circuits communicate in second time slots but not first time slots (see paragraphs 5, 7, 15-16: AFH vs. TD).  
For Claim 16, Nagarathnam teaches the system, wherein: the first communication circuits are compatible with at least one Bluetooth standard; and the second communication circuits are compatible with at least one IEEE 802.11 wireless standard operating in at least the 2.4 GHz band (see paragraph 6: Bluetooth, 802.11, 2.4 GHz; paragraphs 28-30: hardware).  
For Claim 18, Nagarathnam teaches the system. wherein: the second wireless channel is selected from a plurality of band channels of a first band; and each of the band channels overlaps at least a portion of the first wireless channels (see paragraph 6: Bluetooth, 802.11, 2.4 GHz, overlapping channels).  
For Claim 19, Nagarathnam teaches the system, wherein the second communication circuits are further configurable to communicate over channels of a second band, wherein the second band does not overlap the first band (see paragraphs 5, 7: AFH, TD modes).  
For Claim 20, Nagarathnam teaches the system, wherein: 
the first wireless device further includes control circuits configured to 
switch the first wireless device from the parallel mode to the TD mode in response to a quality of the first set of first wireless channels falling below a first limit for a first predetermined duration (see paragraphs 39-40, 42-43: mode switching based on channel conditions, delay between switching: looping process incorporates delays), and 
switch the first wireless device from the TD mode to the parallel mode in response to a quality of the second set of first wireless channels rising above a second limit for a second predetermined duration (see paragraphs 39-40, 42-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagarathnam et al. (US 2021/0204141) as applied to claim 15 above, and further in view of Gorbachov (US 2010/0210223).
For Claim 17, Nagarathnam as applied above is not explicit as to, but Gorbachov teaches the system, further including: the first communication circuits further include at least one first power amplifier (PA) and at least one second low noise amplifier (LNA); the second communication circuits further include at least one second PA and at least one second LNA; and an antenna system coupled to 
Thus it would have bene obvious to one of ordinary skill in the art at the time the application was filed to include the hardware as shown in Gorbachov when implementing the dual Bluetooth and WLAN system of Nagarathnam. One of ordinary skill would have been able to do so with the reasonably predictable result of implanting the system on existing hardware.

No art rejections for claims 3-5
Claims 3-5 are not rejected over prior art. However, because of the nature of the rejections under 35 USC 112(b), an indication of allowability cannot be made at this time.
There are prior art references pertinent to these claims. Oizumi et al. (US 2016/0119914) teaches that it is known that Bluetooth frequency hopping requires a minimum of 20 channels and that there are ways to acquire additional channels when fewer than 20 channels are available. Kao et al. (US 2017/0134882) teaches a system for acquiring additional channels for Bluetooth frequency hopping when fewer than 20 are available and indicates that a switch to a time division mode may be necessary.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang et al. (US 2020/0358544) teaches a system of implementing a hybrid time division and frequency division mode for Bluetooth and WiFi. Wyper et al. (US 2008/0192806) teaches a system of implementing a time division mode for Bluetooth and WiFi occupying overlapping bands.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        2/4/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466